DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A telephone call was made to John Owen at (919) 854-1844 on 06/01/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-21 and 24-28, drawn to a method in an operator authentication server, for authentication of a communication device associated with a communication device manager… receiving, from communication device a request for authentication comprising a sub identifier associated with the communication device, transmitting a challenge to the communication device, wherein the challenge is formed cryptographically based on the derived secret KI, classified in, Subclass G06F, IPC Group 21/602.
II.	Claim 22, drawn to a method in a communication device, for authenticating the communication device by an operator authentication server…receiving a copy of the IMSI number associated with the instance of the group SIM information from the communication device manager, transmitting a request for authentication to the operator authentication , classified in , Subclass H04L, IPC Group 63/0853.
III.	Claim 23, drawn to a method in a communication manager, for enabling authentications of a plurality of communication devices to an operator authentication  server…creating an instance of the group SIM information for each of the plurality of communication devices, assigning a respective sub identifier to each of the plurality of communication devices, wherein the respective sub identifier serves to identify each of the plurality of communication devices, classified in , Subclass H04N, IPC Group 21/25816.

The inventions are distinct, each from the other because of the following reasons:
Inventions I, II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Group I require an operator authentication server, for authentication of a communication device associated with a communication device manager… receiving, from communication device a request for authentication comprising a sub identifier associated with the communication device, transmitting a challenge to the communication device, wherein the challenge is formed cryptographically based on the derived secret KI.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KIET M DOAN/Primary Examiner, Art Unit 2641